Exhibit 8.1 The following table sets forth a list of our subsidiaries. Name of Subsidiary Jurisdiction of Incorporation Adira Energy Holding Corp.1 Ontario, Canada Adira CBM Ltd.2 Israel Adira Oil Technologies Ltd.2 Israel Adira Energy Israel Ltd.2 Israel Adira Energy Israel Services Ltd.2 Israel Adira GeoGlobal Ltd.3 Israel Notes: 1. Adira Energy Holding Corp. is a wholly-owned direct subsidiary of the Registrant. 2. These companies are second-tier wholly-owned indirect subsidiaries of the Registrant, which are held through Adira Energy Holding Corp. 3. The Registrant holds an indirect 60% interest in Adira Energy GeoGlobal Ltd. through Adira Energy Holding Corp.
